                        Case 3:18-cv-00527-LRH-WGC Document 49 Filed 12/20/19 Page 1 of 11



             1     MARKS & KLEIN
                   Andrew P. Bleiman, Esq.
             2     1363 Shermer Road, Suite 318
                   Northbrook, Illinois 60062
             3
                   Telephone: (312) 206-5162
             4     E-mail: andrew@marksklein.com

             5     LEE HIGH, LTD.
                   Cecilia Lee, Esq.
             6     Nevada Bar No. 3344
                   Elizabeth High, Esq.
             7
                   Nevada Bar No. 10082
             8     448 Ridge Street
                   Reno, Nevada 89501
             9     Telephone: 775.499.5712
                   Email: c.lee@lee-high.com
           10      Email: e.high@lee-high.com
           11
                   Attorneys for Plaintiff HP Tuners, LLC
           12
                                              UNITED STATES DISTRICT COURT
           13
                                                      DISTRICT OF NEVADA
           14
                   HP TUNERS, LLC, a Nevada limited liability         Case No. 3:18-cv-00527-LRH-WGC
           15
                   company,
           16
                                         Plaintiff,                   PLAINTIFF’S MOTION FOR AN ORDER
           17                                                         COMPELLING DEFENDANT’S
                          vs.                                         DISCOVERY RESPONSES, DEPOSITION,
           18                                                         AND FORENSIC EXAMINATION OF
                   KENNETH CANNATA,                                   ELECTRONICALLY STORED
           19
                                                                      INFORMATION AND FOR OTHER
           20                            Defendant.                   RELIEF

           21
                                                                      ORAL ARGUMENT REQUESTED
           22
                          Plaintiffs HP TUNERS, LLC, a Nevada limited liability company (“HPT” or “Plaintiff”),
           23
                   brings this motion pursuant to Federal Rules of Civil Procedure 34 and 37 for an order compelling
           24
                   discovery responses from, the deposition of, and forensic examination of electronically stored
           25
                   information against Defendant, KENNETH CANNATA, and in support thereof HPT states as
           26
                   follows:
           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                  1
                        Case 3:18-cv-00527-LRH-WGC Document 49 Filed 12/20/19 Page 2 of 11



             1     Written Discovery and Cannata Deposition

             2            1.      On May 6, 2019, Plaintiff served written interrogatories, a request for production

             3     of documents and tangible things, and requests for admission on Defendant.

             4            2.      On June 14, 2019, Defendant provided Plaintiff with objections and answers to the

             5     aforesaid written discovery, which were largely unresponsive. In an email dated July 11, 2019

             6     (attached hereto as Exhibit A), Plaintiff’s counsel in good faith communicated in writing to

             7     Defendant’s counsel the deficiencies in Defendant’s discovery responses and sought to confer.

             8     Defendant’s counsel thereafter agreed to provide supplemental responses.

             9            3.      On June 19, 2019, Plaintiff also served upon Defendant a Notice of Deposition for

           10      Cannata for July 10, 2019 in Las Vegas, Nevada, which date and location was set by agreement of

           11      counsel (attached hereto as Exhibit B). Cannata did not appear for his deposition on July 10, 2019

           12      and Plaintiff’s counsel’s good faith attempts to confer with Defendant’s counsel and procure the

           13      appearance of Cannata for his deposition at a mutually convenient time, have consistently and

           14      continuously been ignored by Defendant’s counsel. To date, the deposition of Cannata has not

           15      proceeded nor has his counsel responded to discuss any potential new dates.

           16             4.      In the aftermath of the above-referenced July 11, 2019 email and the failure to

           17      produce Cannata for his deposition as agreed, Plaintiff’s counsel addressed Defendant’s

           18      deficiencies by email dated August 14, 2019 (attached as Exhibit C). Defendant’s counsel advised

           19      that supplemental discovery responses were being finalized and that he would propose dates for

           20      Cannata’s deposition. See Email dated August 16, 2019 (attached as Exhibit D).

           21             5.      On August 29, 2019, Defendant provided his First Supplemental Response to

           22      Plaintiff’s First Set of Requests for Production (attached hereto as Exhibit E).

           23             6.      On September 9, 2019, Plaintiff’s counsel again emailed Defendant’s counsel

           24      (attached hereto as Exhibit F) regarding insufficient discovery responses, lack of document

           25      production, and arranging for Cannata’s deposition. Defendant’s counsel did not respond to the

           26      inquiries, but (a) on September 10, 2019 served Defendant’s First Supplemental Response to

           27      Plaintiff’s First Set of Requests for Admission (attached hereto as Exhibit G); and (b) on

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    2
                        Case 3:18-cv-00527-LRH-WGC Document 49 Filed 12/20/19 Page 3 of 11



             1     September 11, 2019 served Defendant’s First Supplemental Answers and Objections to Plaintiff’s

             2     First Set of Interrogatories (attached hereto as Exhibit H). Still seeking documents and a Cannata

             3     deposition date, however, Plaintiff’s counsel inquired about same in writing again on September

             4     16, 2019 (attached hereto as Exhibit I).

             5            7.      A month later it was still necessary for Plaintiff’s counsel to request responsive

             6     discovery and cooperation in rescheduling Cannata’s deposition, which Defendant’s counsel had

             7     been ignoring since July. See Email dated October 15, 2019 (attached hereto as Exhibit J). When

             8     Defendant’s counsel still did not respond by telephone or in writing to repeated requests, Plaintiff’s

             9     counsel emailed again on October 24, 2019 (attached hereto as Exhibit K) and follow-up

           10      voicemails. All to no avail, as Defendant’s counsel has not responded nor communicated in any

           11      way whatsoever since October 24, 2019.

           12             8.      On multiple occasions since receiving Defendant’s written discovery responses on

           13      June 14, 2019 and Cannata’s failure to appear for his deposition on the agreed date of July 10,

           14      2019, Plaintiff’s counsel has in good faith conferred, and attempted to confer with Defendant’s

           15      counsel, either without response or cooperation.        At present, Plaintiff still seeks discovery

           16      compliance from Defendant including, but not limited to: (a) a date for, and production of Cannata

           17      for his deposition; (b) complete production of email and text communications, as the requested

           18      emails remain incomplete (i.e. secret emails, missing attachments and links, financials, Drop Box

           19      contents) and the Defendant has produced no text messages at all to date; (c) Although Cannata

           20      identified multiple email addresses and produced emails from some of them, Plaintiff still seeks

           21      production of emails from his somethingnew1892@yahoo.com address from which no emails

           22      have been produced; (d) answers to Interrogatories1 for which supplementation had been requested
           23      but never provided; and (e) although Defendant supplemented several of his responses2 to
           24      Plaintiff’s Requests for Admission regarding the return of certain property with a qualifier that “it
           25
                   1
                     See Defendant’s First Supplemental Answers and Objections to Plaintiff’s First Set of
           26
                   Interrogatories, Nos. 2-6.
                   2
           27              See Defendant’s First Supplemental Response to Plaintiff’s First Set of Requests for
                   Admission, Nos. 17, 18, 24, 27, 30, 33, 39.
LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     3
                        Case 3:18-cv-00527-LRH-WGC Document 49 Filed 12/20/19 Page 4 of 11



             1     is possible” certain items were not returned until Plaintiff allegedly paid Defendant the full (asset)

             2     purchase price, Defendant provided no specific date(s) when the property inquired about was

             3     actually returned or destroyed or, if it has never been returned or destroyed.

             4            9.      To date, Defendants’ production remains woefully insufficient and incomplete with

             5     respect to the following Requests for Production: 1-5, 11-19, 25-43, and 45 (See Exhibit E).

             6            10.     Similarly, Defendants’ answers to the following interrogatories are insufficient and

             7     incomplete: Interrogatories: 2-6. (See Exhibit H).

             8     Compelling Defendant’s Removal of Arbitrary “Highly Confidential” Designations

             9            11.     On June 6, 2019 the Court entered a Stipulation for Protective Order (Dkt. 30) (the

           10      “Protective Order,” attached hereto as Exhibit L) which acknowledged that discovery is likely to

           11      involve information for which special protection may be warranted but that the parties’ agreement

           12      “does not confer blanket protection on all disclosures or responses to discovery, the protection it

           13      affords from public disclosure and use extends only to the limited information or items that are

           14      entitled to confidential treatment under the applicable legal principles, and it does not

           15      presumptively entitle parties to file confidential information under seal.” (Dkt. 30, at 2)

           16             12.     Under the Protective Order, “Confidential” material includes “business records and

           17      employee files; documents relating to expertise and knowledge, including automotive tuning data

           18      and data related to other types of vehicles; documents relating to undisclosed advertising and

           19      marketing; management communications; pricing information; agreements with employees and

           20      non-parties; technical information about a party’s products or anticipated products;

           21      communications and other nonpublic documents relating to the business and dealings of the

           22      parties.” “Highly Confidential” includes “any document, material, or information otherwise

           23      meeting the definition of ‘Confidential’, the disclosure of which to another party or non-party the

           24      disclosing party reasonably believes would likely result in competitive, commercial, financial, or

           25      other harm to the disclosing party or its clients or potential clients” and “may include, without

           26      limitation, proprietary technical information in the nature of hardware design documents, source

           27      code; proprietary software; license key generators, and computer passwords. Id.

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     4
                        Case 3:18-cv-00527-LRH-WGC Document 49 Filed 12/20/19 Page 5 of 11



             1            13.     The Protective Order requires the exercise of restraint and care in designating

             2     material for protection, specifically that parties take care to limit designation to specific material

             3     that qualifies, designating for protection only those parts is of material “so that other portions …

             4     for which protection is not warranted are not swept unjustifiably within the ambit of this

             5     agreement. Mass, indiscriminate, or routinized designations are prohibited. Designations that

             6     are shown to be clearly unjustified or that have been made for an improper purpose … expose the

             7     designating party to sanctions.” Id, at 5 (emphasis supplied)

             8            14.     In addition to the express language of the Protective Order, case law further

             9     demonstrates that Defendant is simply not permitted to impose blanket confidentiality

           10      designations. In Ubiquiti Networks, Inc. v. Kozumi USA Corp., No. 12-cv-2582, 2012 U.S. Dist.

           11      LEXIS 176891, at * 4 (N.D. Cal., Dec. 13, 2012), defendants sought a determination that certain

           12      documents were properly designated as “Highly Confidential – Attorneys’ Eyes Only.” The court

           13      denied the defendants’ motion, finding that “[a]lthough Defendants have characterized the

           14      disputed documents as falling within five general categories, the categories are broad and

           15      Defendants’ conclusory representations fall short of the showing required. . . These conclusory

           16      statements are insufficient.” In support of its decision, the court in Ubiquiti cited Bauer Bros. LLC

           17      v. Nike, Inc., No. 09-500, 2011 U.S. Dist. LEXIS 108878 (S.D. Cal., Sept. 23, 2011), in which the

           18      court declined to seal documents because the parties “failed to satisfy the compelling reasons

           19      standard as to each document the parties seek to have filed under seal”). Thus, pursuant to Ninth

           20      Circuit law, as well as under the Protective Order applicable here, the designating party bears the

           21      burden to show with particularity to each document that a confidentiality designation is

           22      appropriate. Defendant has not done so and cannot demonstrate the propriety of the designations

           23      sufficient to satisfy the parameters of the Protective Order and applicable case law.

           24             15.     Mass confidentiality designations are, in egregious cases, and pursuant to the

           25      Protective Order, subject to sanctions. In Raymat Materials v. A&C Catalysts, No. C 13-00567,

           26      2014 U.S. Dist. LEXIS 35253 (N.D. Cal. March 6, 2014)), the defendant was awarded sanctions

           27      arising from defendants’ fees relating to the challenge of a confidentiality designation where

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     5
                        Case 3:18-cv-00527-LRH-WGC Document 49 Filed 12/20/19 Page 6 of 11



             1     plaintiff mass-designated documents as “Highly Confidential – Attorneys’ Eyes Only.” The

             2     parties were bound by a protective order that, like the applicable protective order here, included

             3     language indicating that “mass, indiscriminate, or routinized designations are prohibited,” and that

             4     “[d]esignations that are shown to be clearly unjustified or that have been made for an improper

             5     purpose (e.g., to unnecessarily encumber or retard the case development process or to impose

             6     unnecessary expenses and burdens on other parties) expose the Designating Party to sanctions.”

             7            16.      In the instant case, Defendant indiscriminately designated every produced

             8     document as “Highly Confidential,” taking no restraint or care to limit the designations to qualified

             9     material or designate only such qualifying parts when, in fact, the production does not meet the

           10      standards of the Protective Order for such designations. The burden of persuasion rests with

           11      Defendant as the designating party. Id, at 7.

           12             17.      Plaintiff’s counsel has made multiple good faith efforts to meet and confer with

           13      Defendant’s counsel to resolve this dispute about confidential designations, to no avail despite a

           14      sincere effort to resolve or narrow the dispute.        See Declaration of Andrew P. Bleiman.

           15      Accordingly, Plaintiff seeks the removal by this Court of Defendant’s “Highly Confidential”

           16      designations.

           17      Compelling Forensic Examination of Defendant’s Computers and Devices

           18             18.      Plaintiff’s First Set of Requests For Production sought from Defendant: (a) all
           19      phones, laptops or other personal devices (including any storage devices) and any computer
           20      hardware, monitors and other peripherals in Defendant’s possession, custody or control, or which
           21      you have used at any time since January 1, 2016; and (b) all versions of any cable or hardware
           22      device developed for use with Syked ECU Tuning, Inc.’s software. In both instances, Defendant
           23      objected and declined to produce the requested items. However, Defendant did respond that “to
           24      the extent that the parties are able to reach an agreement to reasonably limit the scope of this
           25      Request, Cannata will make certain hardware devices in his possession available for inspection by
           26

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    6
                        Case 3:18-cv-00527-LRH-WGC Document 49 Filed 12/20/19 Page 7 of 11



             1     a third party agreeable to Cannata to determine at HPT’s expense whether such devices contain or

             2     include confidential or proprietary information or technology belonging to HPT.”3

             3            19.     When a party fails to provide requested discovery, the requesting party may move

             4     to compel that discovery. See Fed. R. Civ. P. 37(a). "[B]road discretion is vested in the trial court

             5     to permit or deny discovery." Kwasniewski v. Sanofi-Aventis U.S. LLC, 2017 U.S. Dist. LEXIS

             6     30328, ¶2 citing Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002). Parties are permitted to

             7     seek discovery of any nonprivileged matter that is relevant and proportional to the needs of the

             8     case. Fed. R. Civ. P. 26(b)(1). The party seeking to avoid discovery bears the burden of explaining

             9     why discovery should be denied. See Kwasniewski, U.S. Dist. LEXIS 30328 at ¶2 (compelling

           10      inspection of computer hard drives and mobile telephones).

           11             20.     Federal Rule of Civil Procedure 34 provides that a party may request another party

           12      to produce "electronically stored information . . . stored in any medium from which information

           13      can be obtained." When a request for production or an interrogatory is not answered, the party

           14      seeking discovery may move for an order compelling production against the nonresponding party

           15      under Federal Rule of Civil Procedure 37(a)(3). An evasive or incomplete answer is deemed to be

           16      a failure to respond. Fed. R. Civ. P. 37(a)(4). Federal Rule of Civil Procedure 26(b)(2)(B) permits

           17      a district court to compel production of information that is not reasonably available only "if the

           18      requesting party shows good cause." To determine if the party has shown "good cause," among

           19      factors that the court should consider are whether "the burden or expense of the proposed discovery

           20      outweighs its likely benefit, considering the needs of the case, the amount in controversy, the

           21      parties' resources, the importance of the issues at stake in the action, and the importance of

           22      discovery in resolving the issues." Fed. R. Civ. P. 26(b)(2)(C)(iii).

           23             21.     Requiring forensic inspection may be warranted where the potential benefit

           24      outweighs the burden, where the electronic discovery sought is relevant to the claims and defenses

           25      in the suit, or involves confidential information, its dissemination, or allegations of stealing

           26
                   3
           27       See Defendant’s First Supplemental Response to Plaintiff’s First Set of Requests for Production,
                   Nos. 7, 24.
LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     7
                        Case 3:18-cv-00527-LRH-WGC Document 49 Filed 12/20/19 Page 8 of 11



             1     proprietary files. See, e.g. A.M. Castle & Co. v. Byrne, 123 F.Supp.3d 895, 899-900 (S.D. Tex,

             2     2015). See also Ameriwood Industries, Inc. v. Liberman, 2006 U.S. Dist. LEXIS93380 (E.D. Mo.

             3     2006);4 Genworth Fin. Wealth Mgmt., Inc. v. McMullan, 267 F.R.D. 443, 447-48 (D. Conn. 2010);5

             4     Frees, Inc. v. McMillian, U.S. Dist. LEXIS 4343 (W.D. La. 2007).6

             5            22.     In light of Plaintiff’s compelling interest, the relevancy of the electronic discovery

             6     to this suit, Defendant’s failure to respond to discovery along with its agreement to forensic

             7     examination, a third party forensic examination of the sources requested by Plaintiff is justified,

             8     which includes: all phones, laptops or other personal devices (including any storage devices) and

             9     any computer hardware, monitors and other peripherals in Defendant’s possession, custody or

           10      control, or which Defendant has used at any time since January 1, 2016; and all versions of any

           11      cable or hardware device developed for use with Syked ECU Tuning, Inc.’s software.

           12                     WHEREFORE, HP TUNERS, LLC, respectfully prays for the Court to enter an

           13      order which compels the following against Defendant Kenneth Cannata:

           14             1.      That Defendant be compelled to give his deposition within thirty (30) days;

           15             2.      That Defendant be compelled to provide all of the requested answers, information,

           16      and documents as sought hereinabove;

           17             3.      That Defendant be compelled to remove all of its “Highly Confidential”

           18      designations from documents;

           19             4.      That Defendant be compelled to submit to a third-party forensic examination of

           20      electronically stored information on his computers and devices as set forth hereinabove.

           21

           22

           23      4
                     The court found that the close relationship between plaintiff's claims and defendants' computer
           24      equipment and the evidence raised questions whether defendants had produced all responsive
                   documents and allowed an independent expert to obtain and search a mirror image of defendants'
           25      computer equipment.
                   5
                     A sufficient nexus was found between claims and need for computer imaging where plaintiff
           26
                   alleged that defendant used the computers to disseminate plaintiff's confidential information.
                   6
           27        Computer inspection permitted where plaintiff alleged that defendant had stolen proprietary
                   computer files.
LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    8
                        Case 3:18-cv-00527-LRH-WGC Document 49 Filed 12/20/19 Page 9 of 11



             1            5.      That this Court enter such other and further relief as deemed necessary and

             2     appropriate.

             3            DATED this 20th day of December, 2019.

             4                                                      LEE HIGH, LTD.

             5                                                      /s/ Elizabeth High, Esq.
                                                                    CECILIA LEE, ESQ.
             6                                                      ELIZABETH HIGH, ESQ.
             7
                                                                    MARKS & KLEIN
             8
                                                                    /s/ Andrew P. Bleiman, Esq.
             9                                                      ANDREW P. BLEIMAN, ESQ.
                                                                    Attorneys for Plaintiff HP Tuners, LLC
           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                9
                    Case 3:18-cv-00527-LRH-WGC Document 49 Filed 12/20/19 Page 10 of 11



             1                                   INDEX OF EXHIBITS

             2     Exhibit                            Description                       Number of Pages
             3       A       Email dated July 11, 2019                                  4 pages
                     B       Email dated June 4, 2019                                   3 pages
             4       C       Email dated August 14, 2019                                3 pages
                     D       Email dated August 16, 2019                                4 pages
             5       E       Defendant’s First Supplemental Response to Plaintiff HP    39 pages
                             Tuners, LLC’s First Set of Requests for Production
             6
                     F       Email dated September 9, 2019                              5 pages
             7       G       Defendant’s First Supplemental Responses to Plaintiff HP   16 pages
                             Tuners, LLC’s First Set of Requests for Admission
             8       H       Defendant Cannata’s First Supplemental Answers and         8 pages
                             Objections to Plaintiff HP Tuners, LLC’s First Set of
             9               Interrogatories
           10        I       Email dated September 16, 2019                             3 pages
                     J       Email dated October 15, 2019                               4 pages
           11        K       Email dated October 24, 2019                               4 pages
                     L       Protective Order, Docket No. 30                            10 pages
           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                            10
                       Case 3:18-cv-00527-LRH-WGC Document 49 Filed 12/20/19 Page 11 of 11



             1                                      CERTIFICATE OF SERVICE

             2            Pursuant to FRCP 5(b), I certify under penalty of perjury that I am an employee of LEE

             3     HIGH, LTD., 448 Ridge Street, Reno, Nevada 89501, and that on December 20, 2019, I served

             4     copies of the PLAINTIFF’S MOTION FOR AN ORDER COMPELLING DEFENDANT’S

             5     DISCOVERY RESPONSES, DEPOSITION,                    AND FORENSIC EXAMINATION OF

             6     ELECTRONICALLY STORED INFORMATION AND FOR OTHER RELIEF via the Court’s

             7     Notice of Electronic Filing to all those persons listed on the United States District Court CM/ECF

             8     Confirmation Sheet.

             9            DATED this 20th day of December, 2019.

           10                                                          /s/ Elizabeth Dendary, CP
                                                                       ELIZABETH DENDARY, CP
           11                                                          Certified Paralegal
           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                  11
